  8:17-cv-00287-LSC-MDN Doc # 188 Filed: 11/20/18 Page 1 of 2 - Page ID # 5944



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

BUC-EE’S, LTD.,

                     Plaintiff,                               CASE NO. 8:17-CV-00287
vs.

BUCK’S, INC. and STEVEN BUCHANAN,                        SATISFACTION OF JUDGMENT

                     Defendants.


          The undersigned, lead trial counsel for Defendants in the above civil action, does hereby

 certify that the judgment dated November 8, 2018 [Dkt. 187] in favor of Defendants and against

 Plaintiff has been satisfied and the Court is hereby authorized to discharge said Judgment of record.

          Dated this 20th day of November, 2018.


                                                       BUCK’S, INC. AND STEVEN
                                                       BUCHANAN, Defendants

                                                       By:/s/ John P. Passarelli
                                                          John P. Passarelli (Attorney in Charge)
                                                          NE State Bar No. 16018
                                                          Patrick C. Stephenson
                                                          NE State Bar No.: 19138
                                                          Maggie L. Ebert
                                                          NE State Bar No.: 24394
                                                          KUTAK ROCK LLP
                                                          The Omaha Building
                                                          1650 Farnam Street
                                                          Omaha, NE 68102-2186
                                                          Telephone: 402-231-8913
                                                          Facsimile: 402-346-1148
                                                          john.passarelli@kutakrock.com
                                                          patrick.stephenson@kutakrock.com
                                                          maggie.ebert@kutakrock.com




                                                   1
 4840-3832-5376.2
 8:17-cv-00287-LSC-MDN Doc # 188 Filed: 11/20/18 Page 2 of 2 - Page ID # 5945



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 20, 2018, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which sent electronic notification of this filing to
all CM/ECF participants.

                                                           /s/ John P. Passarelli
                                                    John P. Passarelli




                                                2
4840-3832-5376.2
